Citation Nr: 9928088	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a perineal lump.

2.  Entitlement to service connection for increased frequency 
of illness.

3.  Entitlement to service connection for athlete's foot or 
an athlete's foot-like condition. 

4.  Entitlement to service connection for numbness of 
fingers.

5.  Entitlement to service connection for puffy gums.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992, including service in support of the Persian 
Gulf War in Southwest Asia from September 1990 to March 1991.

Appellate consideration of the issue of entitlement to 
service connection for puffy gums will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran has not presented evidence tending to show a 
nexus between her period of active service and a perineal 
lump or a perineal anal fistula.

2.  The veteran has not presented evidence tending to show 
that her complaints pertaining to increased frequency of 
illness represent a chronic disability; or proof of a nexus 
between her symptoms and her Persian Gulf service.  

3.  The veteran has not presented medical evidence tending to 
show that she suffers from a current, chronic disability 
involving athlete's foot, or a skin rash involving her feet; 
or medical evidence showing that her symptoms represent a 
single disability entity that has existed for six months or 
more.

4.  The veteran has not presented proof of objective 
indications of chronic disability involving numbness of her 
fingers manifest during service or to a degree of disability 
of 10 percent or more currently, medical evidence showing 
that her symptoms represent a single disability entity that 
has existed for six months or more, or proof that the chronic 
disability is the result of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
perineal lump is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for entitlement to service connection for 
increased frequency of illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317 (1998). 

3.  The claim for entitlement to service connection for 
athlete's foot or an athlete's foot-like condition is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317 (1998). 

4.  The claim for entitlement to service connection for 
numbness of fingers is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection is warranted for a 
perineal lump.  She concedes that the lump is a result of 
surgery following the birth of a child, which occurred after 
her discharge from active duty; however, she contends that 
she was still considered to have been on active duty for 
purposes of pre-natal and obstetrical medical care.  She also 
contends service connection is warranted for an increased 
frequency of illness, a condition like athlete's foot, and 
periodic numbness of all fingers, on the basis that these 
disabilities are chronic disabilities which result from 
undiagnosed illnesses related to her service in the Persian 
Gulf.  She therefore requests that the benefit of the liberal 
presumptive period provided for certain disabilities due to 
undiagnosed illnesses be given to her claims.


Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303; 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that her 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
(1993).  

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Because the veteran had service in the Persian Gulf, a 
relatively new VA regulation codified in 38 C.F.R. § 3.317, 
regarding compensation for Persian Gulf veterans who have 
certain disabilities due to undiagnosed illnesses may be for 
application in her claims. 

The new regulations provides that the VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  (2) For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  (3) 
For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  (4) A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  (b) For the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

Furthermore, (c) Compensation shall not be paid under this 
section:  (1) if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  (d) For purposes of this section:  (1) the term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In a precedent opinion which is binding upon the RO and the 
Board of Veterans' Appeals (Board), the VA General Counsel 
set forth an explanation of the sort of evidence which is 
required for a well-grounded claim under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  According to this opinion, the 
necessary elements of a claim for such benefits are 1) proof 
of active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; 2) 
proof of one or more signs or symptoms of undiagnosed 
illness; 3) proof of objective indications of chronic 
disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and 4) proof that the chronic disability 
is the result of the undiagnosed illness.  VAOPGCPREC 4-99 
(May 3, 1999).  


Entitlement to service connection for a perineal lump.

The veteran has previously made a claim for entitlement to 
service connection for vaginal cysts.  The claim was denied 
by rating decision of January 1993.  The RO declined to 
reopen the claim in July 1997 and the veteran did not appeal 
either decision.  Therefore, these decisions are final and 
are not before the Board at this time.  38 C.F.R. § 20.302.  
Consequently, the Board will exclude all discussion 
pertaining to vaginal cysts in the following analysis.


Facts of the case

The report of the general medical examination conducted in 
December 1991, in conjunction with the veteran's discharge 
from service shows that her anus and rectum, including 
fistular, were deemed normal upon clinical examination.  A 
pelvic examination was deferred as she was seventeen weeks 
pregnant at that time.  

The report of a February 1997 VA gynecological examination 
reflects a history of pregnancy and a full-term vaginal 
delivery with forceps and an episiotomy.  Upon clinical 
examination, the examiner noted obvious scarring in the 
clitoral area with a defect of the posterior perineal area 
with scar tissue extending to the inferior margins of the 
labia minora and dimple effect bilaterally in the site of an 
assumed retracted anal sphincter muscle.  The perineal body 
was noted to be narrow and there was an obvious three to five 
millimeter defect in the perineal area which extended into 
the external rectal area per retrovaginal examination.  The 
pertinent diagnoses were "perineal defect with distal 
perineal anal fistula, probable postpartum episiotomy 
dehiscence and scar tissue formation."  The examiner 
concluded the report by advising follow-up examinations and 
noted that the veteran would be a candidate for 
reconstructive repair of the perineum and anal sphincter if 
perineal and vaginal symptoms become evident.

During a hearing on appeal conducted at the RO in February 
1998, the veteran testified that her understanding of the 
perineal lump was that it was a result of the episiotomy 
repair after she gave birth in April 1992.  She also 
testified that in addition to the lump, she understood that a 
fistula in her rectal area had also occurred as a result of 
the episiotomy.  She expressed her worry that the fistula may 
worsen and cause her potential problems in the future.  She 
explained that she based her claim for service connection on 
the fact that she had been classified as on active duty for 
the purposes of medical coverage, even after her actual 
discharge date.  As her obstetrical care was covered by the 
Army on this basis, she expressed her belief that service 
connection is warranted.


Analysis

Initially, the Board finds that the veteran's hearing 
testimony is deemed helpful to the Board and credible insofar 
as it comports with the medical evidence of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
while the veteran's sincerity in testifying and in her 
written contentions is clear, since she is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding either his current medical condition or any 
questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The medical evidence in this case is undisputed.  The 
evidence shows that the veteran currently suffers from a 
perineal anal fistula, scarring, and a bilateral dimple 
effect, all of which, in the opinion of the VA medical 
examiner, result from the episiotomy performed in April 1992, 
two months after the veteran's discharge from active duty.  

As noted above, service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Incurrence in 
service is thus a key element of the concept of service 
connection.  Under governing law and regulation, some 
diseases may be presumed to have been incurred in service, 
unless the claim is rebutted by competent medical evidence.  
See 38 C.F.R. § 3.307.  In this case, the medical evidence, 
in addition to the veteran's own sworn testimony, 
definitively establishes that the perineal lump, consisting 
of scar tissue, as well as the perineal anal fistula, 
resulted from the episiotomy which occurred after her active 
service.  Thus, any presumption of service incurrence is 
rebutted by the competent evidence of record.   

Furthermore, the evidence of record shows that the veteran 
has failed to make any showing of a nexus between her period 
of service and her current symptomatology.  Governing statute 
and precedent dictate that in the absence of a preliminary 
showing of evidence tending to demonstrate a nexus to 
service, the claim for service connection is not well 
grounded and must be denied.  38 U.S.C.A. § 5107; Epps, 
supra.  

The veteran's argument that she was covered by military 
medical care throughout her entire pregnancy and delivery 
unfortunately does not support her claim for service 
connection as medical coverage does not equate to active 
service.  Although she received medical care from the Army 
throughout her pregnancy, her service personnel records 
reflect that she was discharged from active duty in February 
1992, several months before the delivery and episiotomy.  In 
adjudicating entitlement to VA benefits, the VA is bound by 
the certification from the Department of the Army regarding 
the nature of the veteran's service.  38 C.F.R. § 3.203; Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  

The law as it stands has been properly applied to the 
veteran's claim and the law dictates that she has not 
presented a well-grounded claim and therefore has no 
entitlement to the benefit sought.  While the Board 
sympathizes with any economic hardship this decision may 
cause to the veteran, the Board is constrained to apply the 
law as Congress has created it and cannot extend benefits out 
of sympathy for a particular claimant.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992).


Entitlement to service connection for increased frequency of 
illness.

As noted above, the veteran contends she has suffered from 
more frequent illnesses, such as colds and flu's, since her 
discharge from service.  She claims that her immune system 
was weakened by exposure to chemicals during the Persian Gulf 
War.  She testified during the RO hearing that prior to her 
service in Southwest Asia she hardly ever got sick, and 
usually went two or three years without catching a cold; but 
that subsequent to service, she "was catching every kind of 
flu or bug possible that was coming around."


Facts

According to the report of medical history form which the 
veteran completed in September 1987, prior to her entry onto 
active service, she indicated that her present health was 
"good" and that she took no medication.  However, in 
response to specific questions on the form, she indicated 
that she had had throat trouble and stomach trouble.  Upon 
clinical examination, her throat and abdomen were deemed to 
have been normal.

A review of service treatment reports shows that the veteran 
was seen in the health clinic a total of fourteen times 
between March 1988 and May 1989, with complaints such as 
upper respiratory infections, fever, sinus infections, and 
bronchitis.  She was advised to quit and/or decrease smoking 
upon several occasions, in relation to these infections.  
There is only a single report of medical complaints and 
treatment reflecting her time in the Persian Gulf, which 
consists of a February 1991 record of having abdominal pain 
with heartburn and nausea.  Subsequent to her service in the 
Persian Gulf, she was seen once for diarrhea, and once with 
complaints of fatigue and stress.  Upon examination, the only 
positive finding was of scattered wheezes in the lungs-she 
was again advised to stop smoking.

In June 1991, the veteran completed a medical history form in 
conjunction with demobilization from Southwest Asia.  
According to this form, she did not have complaints or 
symptoms of fever, fatigue, swelling of lymph nodes, cough or 
sinus infection, stomach or belly pain, nausea, or diarrhea.  
Furthermore, in response to the question, "Do you have 
reason to believe that you, or any members of your unit were 
exposed to chemical warfare or germ warfare," she checked 
"No."

The report of the medical examination conducted in December 
1991, prior to her discharge from service, shows that her 
sinuses, mouth and throat, lungs and chest were judged to 
have been normal upon clinical examination.  She was deemed 
medically qualified for separation.  Upon the medical history 
portion of the separation examination report, the veteran 
indicated that she did not have and had not had ear, nose, or 
throat trouble, sinusitis, shortness of breath, a chronic 
cough, or stomach trouble.  

The veteran underwent a Persian Gulf Registry medical 
examination in December 1996, almost five years subsequent to 
her discharge from service, and almost six years subsequent 
to her service in the Persian Gulf.  The report of this 
examination shows that she complained of fatigue on a daily 
basis since approximately December 1994, and increased 
frequency of illnesses, with five to six viral type 
infections, involving sinus symptoms, in the past year.  She 
also reported having smoked a pack per day for the previous 
ten years.  Upon review of her symptoms, it was noted that 
her senses of taste and smell were affected by sinus 
stuffiness accompanied by ears popping.  She also reported 
heartburn, intermittent diarrhea, and migraine headaches 
since December 1995.  Upon clinical examination, minimal 
erythema was noted in her right tympanic membrane.  Her nose 
was described as edematous with erythematous mucosa with 
minimal mucoid discharge.  A minimal, intermittent wheeze was 
noted in her right lung base.  The examiner concluded that 
the veteran suffered from increased frequency of "apparently 
minor viral respiratory infections," that there was no gross 
physical evidence of an immune system dysfunction, and that 
"it would appear reasonable to attribute these symptoms to 
tobacco abuse and not investigate them further."

Upon general VA medical examination in December 1996, the 
veteran reported feeling fatigued at the end of each workday 
in which she worked a twelve hour shift at the Pizza Bakery, 
including heavy physical work, such as lifting and stacking 
boxes.  Upon examination, she was described as tall and 
slender, well developed, and well nourished with normal gait 
and posture.  No regional or generalized adenopathy was 
noted.  There was no nasal obstruction or discharge and her 
pharynx was clear.  Her ear canals were clear as well; the 
examiner described her ear drums as unremarkable.  

Review of the post-service outpatient VA treatment reports 
contained in the claims file reveals no complaints of 
fatigue, flu, viral infections, or upper respiratory 
infections.  The veteran has not submitted any reports 
reflecting private medical treatment for colds, flu, or viral 
infections.


Analysis

As set forth above, the veteran has the burden of submitting 
evidence sufficient to justify a belief that her claim of 
entitlement to service connection for increased frequency of 
illness is well grounded, or plausible.  According to the 
pertinent VA General Counsel opinion, the necessary elements 
of a claim for such benefits are 1) proof of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; 2) proof of one or 
more signs or symptoms of undiagnosed illness; 3) proof of 
objective indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period; and 4) proof that 
the chronic disability is the result of the undiagnosed 
illness.  

In applying these guidelines, it is clear that the veteran 
has satisfied the first element of those set forth in the 
General Counsel opinion, as the evidence shows that she had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Secondly, her 
medical records do reflect complaints of fatigue, headache, 
and respiratory symptoms.  However, she has not presented 
proof of objective indications of chronic disability manifest 
during service or afterward, and she has not presented proof 
that any chronic disability is the result of undiagnosed 
illness.

In analyzing whether a claim for VA benefits is well 
grounded, the credibility of the veteran's testimony and 
evidence presented is presumed unless the evidence is 
inherently incredible or the matter is beyond the competence 
of the party so testifying.  King v. Brown, 5 Vet. App. 19 
(1993).  In this regard, the veteran's hearing testimony is 
deemed helpful to the Board and credible insofar as it  
comports with the medical evidence of record.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, while her 
sincerity in testifying was clear, since she is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding either her current medical condition or any 
questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has not presented and the record does not contain 
any authoritative medical evidence tending to show that her 
complaints pertaining to increased frequency of illness 
represent a chronic disability or proof of any nexus between 
her symptoms and her Persian Gulf service.  In fact, although 
we have her own statement, which is deemed credible, to the 
effect that she has suffered from an increased number of 
illnesses since service, the evidence shows that prior to her 
deployment to the Persian Gulf, she sought medical treatment 
fourteen times for complaints such as upper respiratory 
infections, fever, sinus infections, and bronchitis.  She has 
not submitted evidence reflecting medical evaluation 
pertaining to such symptoms subsequent to service.  Thus, on 
a purely statistical basis, she has failed to present 
evidence other than her own assertions showing proof of an 
increase in the frequency of illness subsequent to her 
service in the Persian Gulf.

There is no medical information or verification contained in 
the claims file as to whether the veteran's symptoms 
represent single disability entities that have existed for 
six months or more as required under the law for chronicity 
to be shown.  Furthermore, other than her own speculation 
that her symptoms could be related to chemical exposure in 
the Persian Gulf, she has not presented medical evidence 
tending to prove a connection to service.  Rather the single 
medical opinion of record tends to show that her complaints 
stem from on-going tobacco abuse.  As discussed above, 
precedent decisions dictate that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. Oct. 7, 1997); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Absent a presentation of evidence to satisfy all four 
elements set forth in the General Counsel's opinion, the 
veteran's claim for entitlement to service connection for 
increased frequency of illness remains not well grounded and 
must be denied.


Entitlement to service connection for athlete's foot or an 
athlete's foot-like condition.

The RO has already granted service connection for hallux 
valgus of both feet, and for plantar warts on the right foot.  
To avoid duplicating this effort, and possible pyramiding of 
disabilities, in the following analysis the Board will 
confine its discussion to skin disorders other than plantar 
warts.


Facts

The report of the veteran's entrance medical examination, 
conducted in September 1987 shows that her feet and skin were 
considered normal at that time.  In the June 1991 medical 
history form which the veteran completed in conjunction with 
demobilization from Southwest Asia, she indicated that she 
did not have any rash, skin infection, or sores at that time.  

The veteran's discharge medical examination was performed on 
December 9, 1991.  According to the report of the 
examination, her feet and skin were considered to have been 
normal at that time, although it was noted that she had seen 
a podiatrist for the previous two years.  On the medical 
history portion of the discharge examination report, the 
veteran indicated that she had not had and did not have any 
skin diseases.  However, a podiatry treatment report dated 
December 16, 1991, shows that the veteran had tinea pedis 
affecting the right foot.  She was given anti-fungal cream 
for treatment.  

In December 1996, the veteran submitted a claim for 
entitlement to service connection for "a rare form of 
athlete's foot."  In support of this claim, she submitted a 
statement from a private podiatry clinic, dated in May 1996.  
According to the statement, she had a patch of rough skin 
with some pitting, two to three centimeters wide on the 
plantar aspect of the right foot.  The podiatrist commented 
that the patch may have been consistent with tinea pedis and 
rendered a diagnosis of "probable tinea pedis."  Again, the 
veteran was given anti-fungal cream for treatment.

During the December 1996 VA Persian Gulf Registry 
examination, the veteran reported having had a "strange 
athlete's foot" in the Persian Gulf.  Upon clinical 
examination, there was a three by three centimeter 
hyperpigmented nonscaling atrophic area on the left medial 
calcaneus.  There were no findings pertaining to the right 
foot.  The report of a December 1996 general medical 
examination reveals, however, that the veteran reported 
having had athlete's foot the previous summer, but that it 
had resolved with no recurrence.  Upon examination, the 
examiner found "no evidence of any rash."  The examiner 
then rendered a diagnosis of "status athletes foot resolved.  
No disability."

The report of a February 1997 VA podiatry consultation does 
not reveal any complaints or findings or any skin problems 
involving the veteran's feet.  Upon examination, the examiner 
noted only several calluses.  VA outpatient treatment reports 
dated in January, April, and October 1997 do not reveal any 
complaints or symptoms of athlete's foot, tinea pedis, or 
other skin infection.  

During the February 1998 RO hearing, the veteran described a 
cellular-like blister on the soles of her feet which in her 
words, starts in tiny bubble specks, then balls up, and then 
gets a water build up.  She testified that the problem was 
on-going, but that it would flare up and then go away and 
that she had been unable to get a VA appointment during a 
flare-up.  She also testified that the problem had started a 
year and a half or two years into her period of service.


Analysis

As set forth above, a threshold requirement for the grant of 
service connection for any disability is that the disability 
claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  
The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to evidence of in-service occurrence or 
aggravation of a disease or injury; and evidence of a nexus 
to service; for a claim to be well grounded, there must be 
medical evidence of a current disability.  Epps, supra; 
Caluza, supra.

The evidence of record reflecting recent complaints and 
medical treatment does not contain medical evidence tending 
to show that the veteran suffers from a current, chronic 
disability involving athlete's foot, or a skin rash involving 
her feet.  Although a diagnosis of right foot tinea pedis is 
reflected in December 1991, there is no evidence indicating 
that this condition was deemed by her physicians to have been 
anything other than acute.  Furthermore, although acute 
conditions have been shown in post-service medical records, 
there is no showing of current, chronic disability.  Again, 
while the veteran's sincerity in pressing her claim is clear, 
since she is not a medical expert, she is not competent to 
express an authoritative opinion as to whether the symptoms 
she described during the RO hearing represent a chronic 
disability or any questions regarding medical causation.  
Espiritu, supra.  

The veteran has also failed to present evidence of incurrence 
of a chronic athlete's foot condition or skin rash affecting 
her feet in relation to Persian Gulf service.  According to 
the veteran's own statement made in June 1991, she had not 
suffered any rash, skin infection, or sores of any kind 
during her Southwest Asia service.  Furthermore, on the 
medical history portion of her discharge examination, she 
again indicated that she had not had and did not have any 
skin diseases.  These statements made contemporaneous to her 
Persian Gulf service and contemporaneous to her discharge 
examination, are in direct conflict with the veteran's later 
assertions, made in support of this claim, that she had had a 
"strange athlete's foot" while in the Persian Gulf arena 
and that her athlete's foot condition had had its inception 
within two years of her entrance onto active duty.  As 
discussed above, in evaluating whether a claim for service 
connection is well grounded, the credibility of the veteran's 
testimony and assertions is presumed unless the testimony and 
assertions are themselves inherently incredible or the matter 
is beyond the competence of the party so testifying.  King, 
supra.  Because these statements are totally contradictory, 
meaning there is no logical way to reconcile the statements 
made while she was in service, to the effect that she had not 
had any skin diseases in the Persian Gulf, with the later 
statements that she had had athlete's foot in the Persian 
Gulf, the Board is forced to conclude that the later 
assertions, made in support of a claim for monetary benefits, 
are inherently incredible.  Thus, the veteran has not 
presented credible evidence in support of her contention that 
she suffered from athlete's foot or a skin disease during her 
service in the Persian Gulf arena.

If the Board were to accept the veteran's contention that the 
skin disorder from which she claims to suffer is an 
undiagnosed illness, her claim must fail on this basis as 
well because she has not presented medical evidence showing 
that her symptoms represent a single disability entity that 
has existed for six months or more as required under the law 
for chronicity to be shown.  Indeed, during the February 1998 
hearing, she testified that the condition lasts for 
approximately two months when it occurs.  Furthermore, the 
medical evidence of record does not tend to show that these 
symptoms represent a single disability entity rather than a 
series of unrelated skin infections.

Following a review of the evidence of record, the Board can 
only conclude that the veteran's claim for entitlement to 
service connection for athlete's foot or an athlete's foot-
like condition is not well grounded.  She has failed to 
present evidence demonstrating the presence of a critical 
element required for a well-grounded claim as she has not 
shown the presence of a current, chronic disability involving 
athlete's foot or other skin rash.  Brammer, supra.  
Furthermore, she has also failed to present credible evidence 
of incurrence of chronic athlete's foot in service and has 
actually presented inherently incredible statements in an 
apparently blatant attempt to obtain a monetary benefit from 
the VA under false pretense.  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this case, the veteran has failed to bear 
this threshold evidentiary burden.  In the absence of a well-
grounded claim for the benefits sought, her appeal must be 
denied.  38 U.S.C.A. § 5107(a).


Entitlement to service connection for numbness of fingers.

Facts

The veteran's service medical records reveal that she 
fractured the index finger of her left hand in September 
1988.  The finger was treated with a splint and healed 
without incident.  The report of the December 1991 discharge 
medical examination does not contain any indication of hand 
or finger problems, and indeed, the veteran herself did not 
report having broken her left index finger in service at that 
time.

The veteran's original claim, filed in February 1992, did not 
include any mention of numbness involving her fingers.  She 
initially raised this claim in October 1996, with the 
statement that she was experiencing numbness in the end of 
the fingers on her left hand.  During the December 1996 VA 
Persian Gulf Registry examination, she stated she had 
numbness in the fingertips of both hands.  Following clinical 
examination in which gross neurological testing revealed full 
reflexes with no focal deficits, the examiner concluded that 
no objective abnormalities were found.  The examiner 
commented that there was no historical evidence to suggest 
that the symptoms would represent carpal tunnel syndrome, 
Raynaud's phenomenon, or cervical radiculopathy and 
recommended that no further workup was indicated. 

The report of a December 1996 VA general medical examination 
reflects the veteran's complaints of numbness in the finger 
tips of her left hand only.  She told the examiner that the 
numbness occurred once or twice a week for an hour or more 
upon each occurrence.  Upon clinical examination, the 
examiner noted that the veteran's superficial and deep tendon 
reflexes were present and equal.  The diagnosis rendered was 
"status post, left hand, numbness of fingers.  No disability 
noted this exam."  

During the February 1998 RO hearing, the veteran testified 
that she experienced numbness in her fingers intermittently 
approximately once a year.  She stated the numbness could 
last for a day when it happens.  

Subsequent to the hearing, in February 1998, the veteran 
underwent a comprehensive VA examination pertaining to her 
peripheral nerves.  The examiner reviewed and summarized the 
relevant information in her service medical records, 
conducted a clinical examination, and conducted 
electrodiagnostic testing to determine the motor and sensory 
conduction frequencies in both wrists and hands.  The 
electrodiagnostic testing was interpreted as showing 
electrical evidence of minimal left medial neuropathy at the 
wrist.  There was no evidence of polyneuropathy, significant 
nerve entrapment, or radiculopathy.  With regard to possible 
carpal tunnel syndrome, the examiner commented that although 
there was electrical evidence for a mild motor and sensory 
carpal tunnel syndrome at the left wrist, and the veteran's 
history was consistent with symptoms of bilateral median 
neuritis at the wrist, the objective clinical examination did 
not demonstrate any confirmation of a carpal tunnel syndrome.  
The examiner further presented the opinion that it was more 
probable than not that the findings upon examination were 
unrelated to the veteran's left hand injury in service.


Analysis

A review of the relevant evidence of record shows that the 
veteran has presented proof of one or more signs or symptoms 
of undiagnosed illness in the form of her own testimony and 
assertions that she suffers from numbness in her fingertips, 
supported by the electrodiagnostic findings of minimal left 
median neuropathy at the wrist on VA examination.  We note, 
however, that the veteran's recitation of her symptoms has 
varied dramatically since the inception of her claim for 
entitlement to service connection.  At various points, she 
has asserted she experiences numbness in both hands, while at 
other times, she claims that only her left hand is affected.  
Her account of the frequency of her symptoms has varied 
considerably as well.  In December 1996, she related to a VA 
examiner that she had occurrences of numbness once or twice a 
week for an hour or more.  However, during the February 1998 
hearing, she stated that she has numbness approximately once 
a year for an entire day.

The veteran has not presented proof of objective indications 
of chronic disability manifest during service or to a degree 
of disability of 10 percent or more currently.  She has not 
presented medical evidence showing that her symptoms 
represent a single disability entity that has existed for six 
months or more as required under the law for chronicity to be 
shown.  Indeed, she most recently stated that she experiences 
symptoms of numbness only once a year.  Lastly, she has not 
presented proof that the chronic disability is the result of 
an undiagnosed illness.  As noted previously, if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Epps, 
supra; Grottveit, supra.  Because the veteran is not a 
medical expert, she is not competent to express an 
authoritative opinion regarding either her current medical 
condition or any questions regarding medical causation.  
Espiritu, supra.

Thus, because the veteran has failed to present a well-
grounded claim for entitlement to service connection for 
numbness of her fingers, claimed as an undiagnosed illness, 
her appeal must be denied.

The veteran's appeal fails when evaluated under the 
provisions for direct service connection as well.  She has 
not presented evidence tending to show a nexus between her 
currently-reported symptoms and any event in service.  In 
fact, the medical evidence of record contains an opinion by a 
VA medical specialist who, after reviewing the service 
medical records, conducting testing, and a completing a 
clinical examination of the veteran; concluded that there was 
no etiological relationship between the veteran's complaints 
of numbness or the mild motor and sensory impairment found at 
the left wrist and the left index finger fracture which she 
sustained in service.  Thus, a well-grounded claim for 
entitlement to service connection on a direct basis has not 
been presented either.  In the absence of a well-grounded 
claim, the appeal must be denied.


ORDER

Service connection for a perineal lump and perineal anal 
fistula is denied.

Service connection for increased frequency of illness is 
denied.

Service connection for athlete's foot or an athlete's foot-
like condition is denied.

Service connection for numbness of the fingers is denied.


REMAND

Entitlement to service connection for puffy gums.

Facts and history

A review of the veteran's service dental records reveals no 
complaints, symptoms, or treatment related to her gums.  
Rather, her dental records show that she received regular 
cleaning and prophylactic treatment for her teeth.  The 
report of the general medical examination conducted prior to 
her discharge from active duty does not contain any 
complaints or findings relating to her gums.  However, 
according to her Certificate of Discharge from Active Duty 
(DD Form 214), she was not provided a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.  

Subsequent to service, the evidence of record shows that the 
veteran did not include "puffy gums" as one of the 
disabilities listed in her initial claim, which was filed in 
February 1992.  She first raised the issue of a gum disorder 
in a claim received by the RO in October 1996.  In support of 
this claim, she submitted a statement from a private dentist 
which indicates that the veteran sought treatment for her 
gums in February 1996 and returned in August 1996.  According 
to the statement, the dentist found generalized gingivitis 
with average pocket depths of three millimeters and 
recommended that the veteran be seen by the VA for a 
"complete gingival analysis."  

The report of the December 1996 Persian Gulf Registry 
examination shows that she complained of puffiness of her 
gums and that she estimated the approximate date of onset as 
December 1995.  Upon examination she was noted to have fair 
to good dentition, and no gross gingival inflammation.

The veteran underwent a VA dental examination in January 
1997.  According to the report, areas of marginal gingivitis 
were noted at that time.  The summary of the examination 
results are as follows:  

1.  No active caries or periodontal 
disease.
2.  Oral hygiene is good with no areas of 
bone loss.
3.  Hard/soft tissue exam reveals no 
significant findings.
4.  Heavy stain from coffee use noted.
5.  Areas of minimal hyperplasia in 
interproximal papillae noted upper/lower 
anterior region.  No etiology can be 
established as gingiva appears normal 
with no damage to underlying structure.


Law and regulations

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 4.149 
(1998); Service connection of dental conditions for treatment 
purposes., 64 Fed. Reg. 30,393 (1999) (to be codified at 
38 C.F.R. § 3.381).  

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Class I eligibility 
pertains to veterans having a compensable service-connected 
dental condition.  Class II dental treatment eligibility 
extends to one-time correction of noncompensable service-
connected dental conditions.  Class III dental treatment 
eligibility extends to a veteran who has a dental condition 
which is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class II(a)); 
former prisoners of war (Classes II(b) and II(c)); veterans 
having service-connected conditions rated 100 percent (Class 
IV); certain Chapter 31 vocational rehabilitation trainees 
(Class V); and those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated by the VA (Class VI).  38 C.F.R. 
§ 17.161.  The term "service trauma" has been interpreted 
by the VA General Counsel as excluding the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction.  VAOPGCPREC 5-97 (1997).

For purposes of Class II eligibility, governing regulation 
provides that those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  38 C.F.R. 
§ 17.161(b).


Analysis

Although, as indicated above, the VA regulations governing 
dental claims have been revised for purposes of 
clarification, effective June 8, 1999, the substance of the 
old and new regulations, as applicable to the veteran's 
claim, remains essentially the same.  See Supplementary 
information, Service connection of dental conditions for 
treatment purposes., 64 Fed. Reg. 30,392 (1999).  Thus, an 
analysis of which version would be most favorable to the 
veteran is inapplicable in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

By nature of the disability at issue, puffy gums, as the 
veteran characterizes it, or gingiva, according to the VA 
examination report; her claim may be reasonably construed as 
one for entitlement to outpatient treatment for the disorder, 
rather than one for compensation, as she has not alleged she 
has a compensable dental disorder under governing law and 
regulations.  In the absence of a compensable service-
connected dental condition, the veteran is ineligible for 
Class I dental treatment.  Because she has not asserted and 
the evidence does not show that she has a dental condition 
associated with and aggravating an established service-
connected disability, she is ineligible for Class III dental 
treatment.  She has not been adjudicated as having service-
connected disabilities rated as 100 percent disabling and is 
thus ineligible for Class IV dental treatment.  There is no 
allegation or evidence indicating that she was a prisoner of 
war, is participating in vocational rehabilitation training, 
or suffers from a dental condition which complicates another 
medical condition currently being treated by VA.  Thus, she 
is ineligible for Class II(b), Class V, and Class VI dental 
treatment as defined in 38 C.F.R. § 17.161.

It would appear that her claim therefore rests upon an 
assertion that she is eligible for Class II dental treatment 
based upon the provisions of 38 C.F.R. § 17.161(b).  As noted 
above, a one-time correction of such a disability may be 
authorized if the specific criteria set forth in that 
regulation are met.  A review of her personnel records shows 
that the veteran had the requisite amount of service time 
required under part (A) of this regulation.  According to her 
certificate of discharge, she was not provided with a 
complete dental examination and appropriate dental treatment 
prior to discharge.  The criteria set forth in part (C) are 
therefore met.  However, the record shows that she did not 
apply for service connection or treatment by filing a formal 
claim for compensation within 90 days of her discharge from 
service.  Rather, she filed a claim for entitlement to 
service connection for "puffy gums" in October 1996, 
approximately four years and six months after her discharge 
from service.  Thus, the requirement set forth in part (B) 
has not been satisfied.  As set forth above, the last 
criterion in Part (D) requires that a VA dental examination 
must have been completed within six months after discharge or 
release, unless delayed through no fault of the veteran.  

However, in Mays v. Brown, 5 Vet. App. 302 (1993), the Court 
found that 38 U.S.C.A. § 1712(b)(2), which requires that a 
veteran who has served 180 days or more must be provided with 
a written explanation of entitlement to this one-time benefit 
at the time of discharge, and a signed statement 
acknowledging the receipt of such an explanation (or, if the 
veteran refuses to sign such a statement, a certification by 
an officer that such explanation was provided) must be 
included in the veteran's service records.  In Mays, no 
statement or certification appeared in the record on appeal, 
and the Secretary failed to find one after the Court ordered 
him to conduct a search of VA and Air Force records.  The 
Court held:  "Where the relevant [service department] has 
failed to comply with the notification provision set forth in 
38 U.S.C.A. § 1712(b)(2), the application time limits set 
forth in 38 U.S.C.A. § 1712(b)(1)(B)(iii) and 38 C.F.R. 
§ 17.123(b)(1)(I)(B) do not begin to run."  Mays, at 306. 

As noted above, the veteran did not file the instant claim 
within the 90 day time limit.  Furthermore, a review of the 
record does not reveal any efforts on the part of the veteran 
to obtain a VA dental examination within six months of her 
discharge.  However, there are no service personnel records, 
other than the DD Form 214, available for review.  Therefore, 
if such notice was provided to her, it may not be currently 
contained in her VA claims file.  It is thus unclear from the 
evidence of record whether she was provided with written 
notice of the provisions of 38 U.S.C.A. § 1712(b)(2) by the 
Army.  If she was not, then the application time limits set 
forth above will be tolled.  Under Mays, supra, a remand for 
a search of service personnel records to ascertain whether 
such notice was provided is required.  

The veteran argues that the statute and regulation pertaining 
to undiagnosed illness manifested by Persian Gulf veterans is 
applicable to her claim for entitlement to service connection 
for puffy gums.  Upon review of this assertion, the Board 
disagrees.  Gum diseases and other dental disorders are not 
contained on the non-inclusive list of signs or symptoms 
which may be manifestations of an undiagnosed illness, under 
the law, and thus presumed to be related to Persian Gulf 
service.  Based upon the legislative history and pattern of 
VA practice, there is no reason to speculate that Congress 
would have intended for dental disorders to be compensated 
under this unique Persian Gulf statute which explicitly 
addresses only non-dental symptoms and illnesses.  As noted 
above, historically and currently, Congress has provided that 
dental disabilities are to be treated differently than other 
disabilities and has, in fact, explicitly provided for 
veterans of the Persian Gulf War to be covered under the 
dental provisions found at 38 U.S.C.A. § 1712(a)(1)(B)(ii).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Utilizing official channels, the RO 
should identify whether the veteran 
received a written explanation of the 
provisions of 38 U.S.C.A. § 1712(b) 
regarding entitlement to VA dental 
treatment at the time of discharge from 
active duty.  Copies of all pertinent 
documentation from the Army should be 
obtained and the steps taken in the 
search should be documented in the 
veteran's claims file.

2.  The RO should then make a 
determination as to whether the Army 
provided proper notice to the veteran of 
her entitlement to dental treatment as 
required by 38 U.S.C.A. § 1712(b)(1)(B) 
and Mays.  If not, the RO should 
adjudicate entitlement to Class II dental 
treatment on the basis that the time 
limitations had been tolled by the Army's 
failure to provide adequate notice to the 
veteran.

3.  If any benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 State. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West USP. 1999) (Historical and Statutory Notes).  In 
addition, Vb.'s Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals










	(CONTINUED ON NEXT PAGE)



 

